ARMSTRONG, Judge.
Appellant had been dismissed from the Department of Police for misconduct, but the dismissal was ultimately reduced to a six month suspension in the appeal process, 483 So.2d 1259 (1986). In the meantime he drew unemployment compensation. When his back pay was computed it was reduced by the amount of compensation he received. He appealed to the commission which ordered the Department to reimburse him for the amount deducted. The Department appeals.
R.S. 49:113, which authorizes the appointing authority to set off wages and salaries earned by an employee in private employment in a period of separation against the amount of back pay due him when he is found to have been wrongfully discharged, does not authorize set off of unemployment compensation. Alongi v. Department of Police, 480 So.2d 1001 (La. App. 4th Cir.1985), writ denied, 481 So.2d 1351 (La.1986).
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.